Citation Nr: 0413958	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  96-46 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by neck pain.

2.	Entitlement to service connection for thoracic 
fibromyositis, bilateral trapezius fibromyositis and right 
biceps tendonitis.  

3.	Entitlement to service connection for a disability 
manifested by inflamed and painful joints, including leg and 
ankle pain.  

4.	Entitlement to service connection for refractive error, 
including consideration of senile reticular pigmentary 
degeneration.  

5.	Entitlement to service connection for a disorder 
manifested by a positive tuberculin reaction.  

6.	Entitlement to service connection for a lung disorder.  

7.	Entitlement to service connection for chest pain, now 
claimed as coronary artery disease.  

8.	Entitlement to service connection for bilateral hearing 
loss.  

9.	Entitlement to service connection for positional vertigo.  

10.	Entitlement to an effective date earlier than January 
26, 1996, for a grant of service connection for the residuals 
of a duodenal ulcer, prostatitis, metatarsalgia, low back 
syndrome, hemorrhoids, sinusitis and rhinitis with 
septoplasty.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to July 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1996 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 2001.  


FINDINGS OF FACT

1.	A disability manifested by neck pain is not currently 
demonstrated.  

2.	Thoracic fibromyositis, bilateral trapezius fibromyositis 
and right biceps tendonitis are not currently demonstrated.  

3.	A disability manifested by inflamed and painful joints, 
including leg and ankle pain, is not currently demonstrated.  

4.	A disorder manifested by a positive tuberculin reaction is 
not currently demonstrated.  

5.	A lung disorder is not currently demonstrated.  

6.	Coronary artery disease was not manifested during service 
or within one year thereafter, and it not shown to be related 
so service.  

7.	Bilateral hearing loss is not currently demonstrated.  

8.	A disability manifested by benign positional vertigo is 
not currently demonstrated.  

9.	The veteran, who was discharged from service in July 1992, 
submitted an original claim for compensation benefits that 
was received by VA on January 26, 1996.


CONCLUSIONS OF LAW

1.	A disability manifested by neck pain was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.	Thoracic fibromyositis, bilateral trapezius fibromyositis 
and right biceps tendonitis were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.	A disability manifested by inflamed and painful joints, 
including leg and ankle pain, was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.	A disability manifested by a positive tuberculin reaction 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

5.	A lung disorder was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

6.	Coronary artery disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

7.	Bilateral hearing loss was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

8.	A disability manifested by benign positional vertigo was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

9.	The proper effective date for an award of service 
connection for the residuals of a duodenal ulcer, 
prostatitis, metatarsalgia, low back syndrome, hemorrhoids, 
sinusitis and rhinitis with septoplasty is January 26, 1996.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 
3.400,(a)(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of these claims there was been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The May 2003 supplemental statement of the case 
specifically informed the veteran of his VCAA rights, 
including the invitation to submit any evidence in his 
possession pertaining to the claim, and what evidence the VA 
would obtain.  In addition, the veteran had been furnished a 
letter in April 2001 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection, the rating action 
giving rise to this appeal, was made in 1996, prior to the 
enactment of the VCAA.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  The claims have been re-
adjudicated since then.

Service Connection for Cardiovascular Disease

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Review of the record shows that the veteran initially claimed 
service connection for a disability manifested by chest 
pressure and pain.  He indicted that this pressure and pain 
had been manifested since 1991.  Since that application for 
compensation benefits, he has been diagnosed as having 
cardiovascular disease for which he underwent three-vessel 
bypass grafting in June 2000.  During the course of his 
appeal, he had revised his contentions regarding chest pain 
to a claim for service connection for coronary artery 
disease, as first manifested by chest pain.  

Review of the service medical records shows no manifestation 
of coronary artery disease.  The veteran's blood pressure 
readings were consistently within normal limits.  
Electrocardiogram studies, dated from 1984, were interpreted 
as normal, with a study in May 1991 showing no ischemic 
changes.  Elevated cholesterol levels were noted in December 
1990 and consistently shown through June 1991.  These 
elevated levels were interpreted as being a risk factor for 
coronary artery disease, but the records do not show this to 
have been interpreted as a manifestation of heart disease.  

An examination was conducted by VA in March 1996.  At that 
time, the veteran complained of constant right apex and right 
inferolateral chest pain that was aggravated by respiration.  
Examination showed a blood pressure of 109/70, with normal 
sinus heart rhythm and no murmurs or thrills.  The pertinent 
diagnosis was heart condition, apparently normal.  

VA and private treatment records, dated from 1997 to present 
have been received and reviewed.  These records include a 
June 2000 report from one of the veteran's private physicians 
that indicates that the veteran was seen at that time with no 
prior history of coronary artery disease, but having a strong 
family history of coronary heart disease and hypertension, 
with a heart exercise treadmill test that was abnormal.  The 
veteran was scheduled for a cardiac catheterization that 
showed severe left anterior descending disease and mild to 
moderate disease in the remaining coronary arteries.  The 
veteran was admitted to the hospital where he underwent a 
three-vessel coronary artery bypass grafting procedure.  

A July 2002 statement was received from the veteran's private 
physician.  At that time, he stated that he had reviewed the 
veteran's active duty service medical records and it was his 
professional opinion that the veteran's coronary risk factors 
were not aggressively and adequately addressed, particularly 
in accordance with current standards.  He went on to state 
that the veteran's blood pressure was poorly controlled 
throughout the course of several years of medical records and 
that his cholesterol panels were not adequately addressed and 
treated.  These were noted to be risk factor for the 
development of coronary artery disease that the veteran 
ultimately developed, requiring a coronary bypass grafting.  
Medical records accompanied this letter.  

An examination was conducted by VA in March 2003.  At that 
time, it was noted that the veteran's entire four volumes of 
records had been reviewed in detail.  It was requested that 
an opinion be furnished regarding whether it was at least as 
likely as not that the veteran's coronary artery disease was 
related to service.  It was noted that the veteran had had 
multiple episodes of atypical chest pain; however in June 
2000 he was found to be complaining of chest pain, and had an 
arteriography that resulted in a coronary artery bypass 
grafting procedure.  He had an abnormal treadmill study that 
showed STT changes.  After examination, the veteran was 
diagnosed as having coronary artery disease and had undergone 
coronary artery bypass grafting.  He had intermittent chest 
pain that was currently managed medically.  In review of the 
veteran's medical records from service, it was found by the 
physician that there was no evidence that there was any 
suggestion of coronary artery disease at that time.  

The veteran has claimed that the chest pain that he 
experienced while on active duty was an early manifestation 
of the coronary artery disease that he was first diagnosed as 
having in June 2000.  Review of the medical records from 
service does not lead to this conclusion.  The two 
physicians, one private and one VA, who reviewed the 
veteran's service medical records do not indicate that any 
chest pain that he may have had was a manifestation of 
coronary artery disease.  The VA physician has indicated that 
there were no early manifestations of the heart disease and, 
while the veteran's private physician indicated that there 
were risk factors of coronary artery disease noted during 
service, particularly a family history of heart disease and 
elevated cholesterol levels, this is not the same as an 
opinion that they were manifestations of heart disease, or 
that they constituted a "disease" or "injury" within the 
meaning of the statutory provisions for service connection.  
As such, the records shows that heart disease was not 
manifested until approximately 8 years following service and 
is not shown to be related thereto.  Therefore, service 
connection is not warranted.  

Service connection for additional disorders

The veteran is claiming service connection for numerous 
additional disorders, including a disability manifested by 
neck pain; thoracic fibromyositis, bilateral trapezius 
fibromyositis and right biceps tendonitis; a disability 
manifested by inflamed and painful joints, including leg and 
ankle pain; a disorder manifested by a positive tuberculin 
reaction; a lung disorder; bilateral hearing loss; and 
positional vertigo.  Review of the records shows that, while 
the veteran may have manifested some symptoms of some of 
these disorders while on active duty, he does not currently 
manifest any of these disorders.  It is a basic prerequisite 
of service connection that the disability must be currently 
manifested.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)..  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

An examination was conducted by VA in May 2003.  At that 
time, the examiner reviewed the veteran's entire, four 
volumes of records.  The diagnoses regarding the disabilities 
at issue included findings that evaluation of the joints, 
muscles, fibromyositis, biceps tendonitis, and neck pain 
showed that the veteran had not had any related complaints 
over the past several years and that all studies for 
inflammatory disease had been negative.  The examiner 
rendered an opinion that the examination was negative for 
fibromyositis and any evidence to support disorders of the 
neck.  Cervical spine films were completely unremarkable for 
joint disease.  Therefore, the claims of painful joints, neck 
pain, thoracic, fibromyositis, trapezius fibromyositis, and 
right biceps tendonitis, as well as leg and ankle pain, were 
not supported.  

Regarding the claim for service connection for a positive 
tuberculin skin test with lung disorder, it was noted that 
the veteran did have a positive test during service and was 
treated prophylactively with INH for one year.  He did not 
have any current pulmonary symptoms and a chest X-ray study 
was completely clear.  There was no demonstration of 
pulmonary disease, infiltrates of any kind or any residuals 
as a result of his positive purified protein derivative 
(tuberculin).  Regarding the claim for vertigo, it was noted 
that there was no demonstration of vertigo on this 
examination.  

The veteran underwent an audiological evaluation in March 
2003.  At that time, audiometric testing showed pure tone 
thresholds to be 25 decibels or less in all tested 
frequencies, with speech recognition scores 100 percent 
correct in the right ear and 96 percent correct in the left 
ear.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

On examination by VA in March 2003, a disability manifested 
by neck pain; thoracic fibromyositis, bilateral trapezius 
fibromyositis and right biceps tendonitis; a disability 
manifested by inflamed and painful joints, including leg and 
ankle pain; a disorder manifested by a positive tuberculin 
reaction; a lung disorder; and positional vertigo were not 
found to be currently demonstrated.  That same month, 
audiometric testing found that the veteran's hearing acuity 
did not manifest impaired hearing for VA purposes was 
demonstrated.  As the disorders for which service connection 
is claimed are not currently shown in the record, the claims 
are denied.  

Earlier Effective Date

By rating decision dated in August 1996, compensation 
benefits were awarded to the veteran effective January 26, 
1996.  The veteran appealed this effective date, stating that 
his service medical records were lost until November 1995, so 
that they were not available for him to review.  He believes 
that he should be awarded benefits from the date of his 
discharge from active duty in July 1992.  The record shows 
that the veteran was discharged from service on July 1, 1992.  
His application for VA compensation benefits was received by 
VA on January 26, 1996.  No correspondence was received by VA 
from the veteran between the time he was discharged from 
active duty in 1992 and January 1996.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400 (a)(b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

No communication was received from the veteran prior to his 
formal claim on January 26, 1996.  The fact that his service 
medical records were not available for his review until 
several months prior to this date has no bearing on the date 
that his claim was received.  Under these circumstances, the 
proper effective date for the award of compensation benefits 
is the date of receipt of claim, January 26, 1996.  


ORDER

Service connection for a disability manifested by neck pain; 
thoracic fibromyositis, bilateral trapezius fibromyositis and 
right biceps tendonitis; a disability manifested by inflamed 
and painful joints, including leg and ankle pain; a 
disability manifested by chest pain, now claimed as coronary 
artery disease; a disorder manifested by a positive 
tuberculin reaction; a lung disorder; bilateral hearing loss; 
and positional vertigo is denied.  An effective date prior to 
January 26, 1996, is denied.  


REMAND

It is noted that service connection for an eye disorder was 
denied by the RO on the basis that the veteran's disorder is 
refractive error for which service connection may not be 
established.  The record; however, includes a June 1997 
report from a private physician showing that the veteran 
suffers from senile reticular pigmentary degeneration.  This 
needs to be considered by the RO prior to appellate 
consideration.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should consider the veteran's 
claim for service connection for senile 
reticular pigmentary degeneration.  If 
necessary, an examination and medical 
opinion should be obtained by the RO.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



